Exhibit 10.1

 

 

 

 

July 21, 2020

 

Energy 11, L.P. c/o Energy 11 GP, LLC

Energy 11 Operating Company, LLC

5815 N. Western Ave.

Oklahoma City, OK 73118

Attn: Anthony F. Keating, III, Co-COO

 

and

 

Energy 11, L.P. c/o Energy 11 GP, LLC

Energy 11 Operating Company, LLC

814 E. Main Street

Richmond, Virginia 23219

Attn: David McKenney, CFO Energy 11, L.P.

 

 

RE:

That certain First Amended And Restated Revolver Loan Agreement, dated effective
as of September 30, 2019 (the "Existing Loan Agreement"), by and among ENERGY
11, L.P., a Delaware limited partnership ("ELP"), and ENERGY 11 OPERATING
COMPANY, LLC, a Delaware limited liability company ("ELLC" and together with
ELP, collectively "Borrowers", and each, a "Borrower"), and SIMMONS BANK, an
Arkansas banking corporation, as administrative agent for the Lenders signatory
hereto, Letter of Credit Issuer, and as Agent for the signatory parties to any
Intercreditor Agreement (herein defined) (the "Agent"), and the Lenders
signatory parties hereto.

 

Gentlemen:

 

The Collateral Borrowing Base is subject to periodic redetermination as set
forth in the Loan Agreement. In accordance with the most recent such
redetermination (which shall satisfy the February 2020 Redetermination Date),
the Collateral Borrowing Base has been calculated in the amount of
$40,000,000.00. Therefore, effective as of the date hereof each of the Revolver
Commitment Amount and the Collateral Borrowing Base has been reaffirmed and
continued in the amount of $40,000,000.00.

 

The Borrowers have requested and the Agent and the Lenders have agreed to make
certain amendments and modifications to the Loan Agreement. Accordingly, the
Existing Loan

 

 

--------------------------------------------------------------------------------

 

 

Agreement is hereby amended and modified (as amended by this Letter Agreement,
the "Loan Agreement") as follows:

 

1.     Definitions. Capitalized terms used herein and not otherwise defined
shall have the meaning given in the Existing Loan Agreement. In addition, the
following terms are added to the Loan Agreement or amended and replaced in their
entirety, as follows:

 

"Affiliate Loan" shall mean that certain unsecured term loan in the principal
amount of $15,000,000.00, extended to Borrowers by GKDML, LLC, an affiliate of
Borrowers, for the purpose of satisfying the Borrowers' outstanding obligations
owed to and releasing liens in favor of Whiting Petroleum Corporation.

 

"Current Ratio" shall mean as of any fiscal quarter end determination date after
June 30, 2020, the quotient of current assets (including any availability to
Borrowers under the Revolver Commitment, but excluding assets associated with
Swap Obligations and Hedge Agreements/Hedge Transactions) divided by current
liabilities (excluding (i) any current maturities owed to the Lenders, (ii)
liability associated with Swap Obligations and Hedge Agreements/Hedge
Transactions and (iii) the Affiliate Loan).

 

"Revolver Final Maturity Date" shall mean July 31, 2021, unless otherwise
extended or renewed in writing by the mutual agreement of the Borrower and the
Agent and Lenders.

 

2.     Interest. Subsection (a) of Section 2.3 (Interest) of the Existing Loan
Agreement is hereby deleted in its entirety and replaced with the following:

 

2.3     Interest. Borrowers shall pay interest to the Agent for the allocable
benefit of the Lenders as follows:

 

(a)     Interest Rates. Borrowers will pay to the Lenders interest on the unpaid
principal amount of each Loan made by the Lenders for the period commencing on
the date such Loan is made to, but excluding, the date such Loan shall be paid
in full, at the following rates per annum:

 

the Base Rate (as in effect from time to time) plus one hundred basis points
(1.00%), but in no event less than four percent (4.00%) per annum.

 

Interest shall be calculated on the basis of a year of 360 days, but assessed
for the actual number of days elapsed in each accrual period.

 

All remaining terms and provisions of Section 2.3 of the Existing Loan Agreement
shall remain unchanged and are in full force and effect.

 

3.     Whiting Obligations and Whiting Liens. Borrowers have incurred
obligations to Whiting Petroleum Corporation ("Whiting") for joint interest
billings and other expenses pursuant to one or more operating agreements (the
"Whiting Obligations"). In connection therewith, Whiting filed statutory liens
against and otherwise has asserted interests in some or all of the Collateral
(the "Whiting Liens"). To the extent the proceeds of the Affiliate Loan are used

 

 

--------------------------------------------------------------------------------

 

 

by Borrowers to satisfy in full (together with other cash on hand of Borrowers)
the Whiting Obligations and result in the release of the Whiting Liens (such
that the Collateral will be unencumbered except for the Mortgage, or as
otherwise permitted under the Mortgage or Loan Agreement), then the Affiliate
Loan shall be a permitted unsecured loan under Section 6.17 of the Loan
Agreement. In the absence of a Default or Event of Default under the Loan
Agreement, Borrowers may make monthly payments to the maker of the Affiliate
Loan. Upon the occurrence of a Default or Event of Default under the Loan
Agreement, Borrowers are prohibited from making any payments to the maker of the
Affiliate Loan. Borrowers agree to and shall provide all documentation
reasonably requested by Agent, following Borrowers’ receipt of the same, to
demonstrate Borrowers' satisfaction of the Whiting Obligations and Whiting's
release of the Whiting Liens. Upon Borrowers' reasonably satisfactory
demonstration that they have satisfied the Whiting Obligations and Whiting has
released all of the Whiting Liens, then Agent and Lenders agree to waive
Borrowers' defaults (existing as of the date of this Letter Agreement with
respect to the Whiting Obligations and Whiting Liens) under the Existing Loan
Agreement.

 

4.     Revolver Commitment. The Revolver Commitment is hereby amended and
modified to the shortened Revolver Final Maturity Date (from September 30, 2022,
to July 31, 2021), subject to the Revolver Commitment Amount and Collateral
Borrowing Base limitations. All of the Indebtedness created pursuant thereto
shall be evidenced by those certain replacement Promissory Notes (Revolver
Notes), dated as of even date herewith, from the Borrower payable to the order
of (i) the Agent in the maximum principal amount of $46,875,000,000.00 and (ii)
Arvest Bank in the maximum principal amount of $28,125,000,000.00 (collectively,
the "Replacement Revolver Notes"), in form, scope and substance acceptable to
the Agent and Lenders. All references to the Revolver Notes in the Loan
Agreement shall hereafter refer to the Replacement Revolver Notes.

 

5.     Assignment, Security Agreement and Pledge. On or before the date of this
Letter Agreement, Borrowers shall open and own a deposit account at the Agent's
banking institution (account number xxxxxxxxxxxxxxx, the "Account"). Borrowers
shall deposit the sum of $1,623,000.00 in the Account, which, pursuant to that
certain Assignment, Security Agreement and Pledge, dated as of even date
herewith, executed and delivered by Borrowers to Bank (the "Assignment") and
Section 3.1 of the Loan Agreement, shall be additional Collateral for the
payment of the Indebtedness. The Assignment shall be a Security Instrument and a
Loan Document. To the extent there is no Default or Event of Default existing
under the Loan Agreement or any other Loan Document, the monies in the Account
will be used to pay the monthly interest payments due on the Replacement
Revolver Notes. Borrowers acknowledge, consent to and agree that, as long as
there is no existing Default or Event of Default, on or before the 30th day of
each calendar month, commencing July 30, 2020, the Agent will auto-debit the
Account (until the Account has been exhausted) in an amount sufficient to timely
pay the accrued interest due that month pursuant to the Replacement Revolver
Notes and the Loan Agreement.

 

6.     Distributions/Dividends. Permissive distributions and dividends permitted
pursuant to Section 6.21 of the Loan Agreement (6.21 Distributions/Dividends)
are hereby suspended. Therefore, effective as of the date hereof and until
Borrowers receive written notice to the contrary from Agent, Borrowers will not
declare, pay or become obligated to declare or

 

 

--------------------------------------------------------------------------------

 

 

pay any capital, cash or other distributions or dividends on any class of their
membership units or capital stock now or hereafter outstanding, make any
distribution of capital, cash or property to holders of any membership units or
shares of Borrowers or shares of such stock or membership units, or redeem,
retire, purchase or otherwise acquire, directly or indirectly, any shares of any
class of their capital stock or membership units now, or hereafter outstanding.

 

7.     Current Ratio. Pursuant to Sections 6.6(a)(Financial Statements and
Reports) and 6.31 (Current Ratio) of the Loan Agreement, the Borrowers are
required to calculate and report to Agent their consolidated Current Ratio on a
quarterly basis. Effective as of the date of this Letter Agreement, Borrowers'
obligation to calculate and report their Current Ratio is deferred until
September 30, 2020, and the Agent and Lenders shall take no action with respect
to the Current Ratio of Borrowers with respect to any time period prior to the
calculation and reporting of the Current Ratio of Borrowers for the calendar
quarter ending September 30, 2020.

 

8.     Hedging. Section 6.28 (Hedging) of the Existing Loan Agreement is hereby
deleted in its entirety and replaced with the following:

 

6.28     Hedging. Commencing August 31, 2020 and until the next Collateral
Borrowing Base Redetermination Date (spring 2021), Borrowers shall maintain risk
management, hedging or other similar forms of price protection for crude oil and
natural gas volumes, such devices shall include a "price floor" or comparable
financial hedge or Risk Management Agreement with the Swap Counterparty
acceptable to Agent in all respects (including, without limitation, price and
term), covering not less than eighty percent (80%) of Borrowers' projected PDP
oil and gas volumes (measured on an equivalent basis) for a such required period
(to be measured at each redetermination and based on the most recently completed
reserve report by the Agent). Borrowers shall not enter into any Prohibited
Hedge Transaction, including, without limitation, any financial and physical
hedge transactions affecting or covering the same volume of production for
concurrent or overlapping periods of time. The applicable counterparty to any
ISDA Agreement shall be the Swap Counterparty or such other counterparty
acceptable to Agent and approved thereby in writing.

 

9.      Fees and Expenses. In consideration of the foregoing determinations and
for other good and valuable consideration, the receipt, adequacy and sufficiency
of which are acknowledged and stipulated by Borrowers, Borrowers agree to and
shall pay Agent, for the allocable benefit of the Lenders, a fully earned and
non-refundable loan amendment fee in the total amount of $40,000.00, payable as
follows: (i) the sum of $15,000.00 shall be paid to Agent no later than
September 30, 2020 and (ii) the sum of $25,000.00 shall be paid to Agent no
later than December 31, 2020. Borrowers further acknowledge, stipulate and agree
to pay or reimburse all reasonable and out-of-pocket fees and expenses,
including Agent's reasonable attorney's fees and expenses, in connection with
the negotiation and preparation of this Letter Agreement and associated
documents.

 

10.     Quarterly Financial Statements. Pursuant to subsection (a) of Section
6.6 (Financial Statements and Reports) of the Existing Loan Agreement, the
Borrowers are required to deliver their quarterly consolidated financial
statements to Agent no later than 60 days after

 

 

--------------------------------------------------------------------------------

 

 

the end of every fiscal quarter (except for the fourth and final quarter).
Lenders have agreed to waive any covenant violation with respect to the timing
of Borrowers’ delivery of quarterly financial statements to Agent for the
quarter ended March 31, 2020.

 

This Letter Agreement is limited to the foregoing matters and shall in no way be
interpreted as a requirement or agreement by the Agent or Lenders to make any
similar accommodation or amendment in the future. The remaining terms,
provisions and conditions set forth in Loan Agreement shall remain in full force
and effect for all purposes and are incorporated herein by reference. The
Borrowers restate, confirm, adopt and ratify the warranties, covenants and
representations set forth in the Loan Agreement and the other Loan Documents and
further represent to the Agent and Lenders that, as of the date hereof, no
Default or Event of Default exists under any Loan Document. Each Borrower
confirms, ratifies, grants and re-grants in favor of the Agent the mortgage
liens and security interests granted in the Security Instruments, including the
Mortgage, as continuing collateral and security for the Indebtedness, including
as evidenced by the Note.

 

Capitalized terms used herein and not otherwise defined shall have the meaning
given in the Loan Agreement. This Letter Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which when
taken together shall constitute one and the same agreement and any of the
parties hereto may execute this Letter Agreement by signing any such
counterpart. Delivery of an executed counterpart of a signature page to this
Letter Agreement by telecopier shall be as effective as delivery of a manually
executed counterpart of this Letter Agreement.

 

In consideration of the amendments contained herein, each Borrower hereby waives
and releases the Agent and the Lenders from any and all claims and defenses,
known or unknown, as of the effective date of this Letter Agreement, with
respect to the Loan Agreement and the Loan Documents and the transactions
contemplated thereby.

 

This Letter Agreement is a Loan Document as defined in the Loan Agreement. All
other terms and provisions of the Loan Agreement remain in full force and
effect.

 

Agent and Lenders expressly retain and reserve any and all rights and remedies
available thereto at law or in equity and pursuant to the Loan Agreement and any
other Loan Documents or Security Instruments executed in connection with the
Loan Agreement, all of which shall remain in full force and effect. Please
indicate your acceptance of this Letter Agreement where indicated below.

 

 

--------------------------------------------------------------------------------

 

 

 

 

AGENT/LENDER:

SIMMONS BANK

 

By:    /s/ Charlie Crouse

Charlie Crouse, Managing Director,

Energy Division

 

(Lender, Letter of Credit Issuer and Administrative Agent)

   

 

 

 

--------------------------------------------------------------------------------

 

 

The foregoing letter agreement is accepted and agreed to by each of the
undersigned Lenders to the Revolver Agreement, effective on and after July 21,
2020:

 

 

LENDER: ARVEST BANK       By: /s/ S. Matt Condry              S. Matt Condry,
Vice President

 

 

 

--------------------------------------------------------------------------------

 

 

The foregoing letter agreement is accepted and agreed to by each of the
undersigned Borrowers, effective on and after July 21, 2020:

 

BORROWERS:

ENERGY 11, L.P., 
a Delaware limited partnership

 

By: ENERGY 11 GP, LLC, a Delaware limited liability company, its general partner

 

By: /s/ David S. McKenney

           David S. McKenney,  

           Chief Financial Officer

 

 

ENERGY 11 OPERATING COMPANY, LLC,

a Delaware limited liability company

 

By: /s/ David S. McKenney

           David S. McKenney,

           Chief Financial Officer

 

 

 

 

 

 